Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

   Claims 1 - 20 are pending.  
   Claims 1, 11, 20 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein an input device is configured to receive training data which is defining task(s) comprising a plurality of pairs consisting of training inputs and training labels, and wherein assigning training inputs to each archetype task, which is representative of a cluster of related tasks within a task space, and wherein assigning, to each archetype task a corresponding skill, and generating auxiliary inputs, and applying the auxiliary inputs to the skill(s) assigned to the archetype task in order to obtain auxiliary labels in order to generate auxiliary data comprising pairs of auxiliary inputs and auxiliary labels, and wherein assigning auxiliary inputs to each archetype task, and wherein a machine learning system is configured to, train a machine learning model wherein the skill(s), training inputs and auxiliary inputs are assigned to the archetype task in order to obtain output labels that correspond to the training labels and auxiliary labels, and wherein the training labels are associated with training inputs assigned to the archetype task, and wherein the auxiliary labels are associated with auxiliary inputs assigned to the archetype task such that the generative memory is capable of generating auxiliary data from old tasks for use in training a machine learning model in order to obtain labels for new tasks for which the machine learning model has not previously been trained, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 10 are allowed due to allowed base claim 1.  
Claims 12 - 19 are allowed due to allowed base claim 11.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                       7-1-2022Primary Examiner, Art Unit 2452